Exhibit 10.3

 

    Critical Path, Inc.     Two Harrison Street     Second Floor     San
Francisco, CA 94105

MEMORANDUM

 

Date:   August 10, 2007 To:   Jim Clark From:   Michael Plumleigh, General
Counsel and Secretary Re:   Confirmation of Compensation Changes

On behalf of the Company and the Board of Directors, I am pleased to confirm the
Compensation Committee’s approval of the following changes to your compensation
in recent Committee meetings:

On April 13, 2007, the Compensation Committee approved an increase in your base
salary to $287,000.

On July 20, 2007, the Compensation Committee approved a further increase in your
base salary to $310,000, retroactive to June 15, 2007, in connection with the
promotion and appointment of Mark Palomba as Chief Executive Officer.

To the extent necessary, your Agreement is hereby deemed amended, effective as
of the date hereof, consistent with the foregoing. All other provisions of your
Agreement remain in full force and effect.

Please acknowledge the foregoing by signing the enclosed copy below and
returning it to the Company. The original is for your records.

 

Acknowledged:

 

/s/ James A. Clark

James A. Clark

 

Dated: August 10, 2007